Exhibit 10.1

 



Employment Agreement

 

This Employment Agreement is made and entered into effective September 8, 2014
(the “Effective Date”), by and between Medgenics, Inc., a Delaware corporation,
and Scott Applebaum. As used in this Agreement, capitalized terms have the
meanings set forth in Section 20.

 

Recitals

 

A. The Company desires to employ Executive as Chief Legal Officer, and Executive
desires to be so employed by the Company, on the terms and conditions set forth
herein.

 

B. The Parties have made commitments to each other on a variety of important
issues concerning Executive’s employment, including the performance that will be
expected of Executive, the compensation Executive will be paid, how long and
under what circumstances Executive will remain employed, and the financial
details relating to any decision that either the Company or Executive may make
to terminate this Agreement and Executive’s employment with the Company.

 

C. The Parties desire to enter into this Agreement as of the Effective Date and
to have this Agreement supersede all agreements between the Parties, whether or
not in writing, and to have any such prior agreements become null and void as of
the Effective Date.

 

Agreement

 

In consideration of the foregoing and the mutual promises and covenants of the
Parties set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby expressly covenant and agree as
follows:

 

1. Employment Period. The Company shall employ Executive during the Employment
Period and Executive shall remain in the employ of the Company and provide
services to the Company during the Employment Period in accordance with the
terms of this Agreement. The “Employment Period” shall be the period beginning
on the Effective Date and ending on the third anniversary of the Effective Date,
unless sooner terminated as provided herein, provided that the Employment Period
shall be extended automatically for one additional year beginning on the third
anniversary of the Effective Date and on each anniversary thereafter unless
either Party notifies the other Party, by written notice delivered no later than
90 days prior to such anniversary, that the Employment Period shall not be
extended.

 

2. Duties.

 

(a) During the Employment Period, Executive shall devote Executive’s full
business time, energy, and talent to serving as Chief Legal Officer of the
Company, with legal responsibilities for all U.S. and Israeli operations,
including:

 





 

  

owith Chief Financial Officer, responsibility for financial oversight/reporting
for the Company;

owith Head of Research and Development, responsibility for the execution of
patent strategy for Medgenics

oresponsibility for oversight of all legal activities associated with business
development.

Executive shall report to, and be under the direction, of the CEO.

 

(b) Executive shall have the duties that are commensurate with Executive’s
positions and any other duties that may be assigned to Executive by the CEO, and
Executive shall perform all such duties faithfully and efficiently in compliance
with applicable law and Company policies, as may be in effect from time to time.
Executive shall have such powers as are inherent to the undertakings applicable
to Executive’s positions and necessary to carry out the duties required of
Executive hereunder.

 

(c) Executive’s principal place of business shall be within 50 miles of
Philadelphia, Pennsylvania; however, it is understood that Executive may be
required to travel both domestically and internationally in fulfillment of
Executive’s duties set forth herein.

 

(d) Notwithstanding the foregoing provisions of this Section 2, during the
Employment Period, Executive may devote reasonable time to activities other than
those required under this Agreement, including activities of a charitable,
educational, religious, or similar nature to the extent such activities do not,
in the judgment of the CEO, inhibit, prohibit, interfere with, or conflict with
Executive’s duties under this Agreement or conflict in any material way with the
business of the Company or any Affiliate; provided, however, that Executive
shall not serve on the board of directors of any business (other than the
Company or an Affiliate) or hold any other position with any business without
receiving the prior written consent of the CEO.

 

3. Compensation and Benefits. During the Employment Period, while Executive is
employed by the Company, the Company shall compensate Executive for Executive’s
services as follows:

 

(a) Executive shall be paid a base salary at an annual rate of $350,000 (the
“Annual Base Salary”), which shall be payable in accordance with the normal
payroll practices of the Company then in effect (currently twice monthly). For
fiscal year 2016 and each subsequent fiscal year during the Employment Period,
Executive’s Annual Base Salary shall be reviewed by the Board for possible
increase, but not decrease, with any such increase to be effective as of January
1 of the year of such adjustment. The Company retains the discretion to review
Executive’s Annual Base Salary prior to January of 2016, though there is no
intended inference or agreement to do so.

 

(b) Executive shall be eligible to receive performance-based annual incentive
bonuses (each, the “Incentive Bonus”) from the Company for each fiscal year
ending during the Employment Period. Incentive Bonuses shall be as determined in
the discretion of the Board, or as may be pursuant to a new annual incentive
plan as may be adopted and in effect from time to time, with any applicable
performance metrics and goals to be established by the Board after consultations
with Executive. Executive’s initial target bonus shall be 40% of Annual Base
Salary (“Target Bonus”), but may be greater or less based upon actual
performance and Board determination. Any Incentive Bonus shall be paid to
Executive no later than 60 days after the close of the fiscal year in which it
is earned, provided that any Incentive Bonus shall not be considered earned
until the Board has made all determinations and taken all actions necessary to
establish such Incentive Bonus. Executive’s Incentive Bonus for fiscal year 2014
shall be prorated on a per diem basis for the number of days employed during
such fiscal year, divided by 365, and shall be determined in the discretion of
the Board based upon performance criteria to be mutually agreed upon by
Executive and the CEO within the first 45 days following the Effective Date.

 



2

 

  

(c) Effective on the Effective Date, Executive shall receive an initial stock
option award with respect to 450,000 shares of the Company’s common stock,
granted under the Company’s Stock Incentive Plan, as amended. The form of the
award agreement shall be in the form attached hereto as Exhibit B, which
provides for, (i) three-year vesting (1/3 vesting on the first anniversary of
grant and the balance vesting in equal increments on a monthly basis
thereafter), (ii) exercisability through the 10th anniversary of grant, subject
to expiration following termination as provided herein, (iii) exercisability on
a net basis, and (iv) an exercise price based upon the closing price of the
Company’s common stock on the date of grant.

 

(d) Executive shall be eligible to participate, subject to the terms thereof, in
all incentive plans of the Company as may be in effect from time to time with
respect to senior executives employed by the Company in the United States, on as
favorable a basis as other similarly situated and performing executives.

 

(e) Executive and Executive’s dependents, as the case may be, shall be eligible
to participate, subject to the terms thereof, in all pension and similar benefit
plans and all medical, dental, disability, group and executive life, accidental
death and travel accident insurance, and other similar welfare benefit plans of
the Company as may be in effect from time to time with respect to senior
executives employed by the Company in the United States, on as favorable a basis
as other similarly situated and performing executives. If the Company does not
have in place a medical (including eye) and dental insurance program, the
Company shall pay to Executive a monthly amount up to $3,560 to continue COBRA
continuation coverage (including any spousal or family coverage, as may be
applicable) through Executive’s prior employer, provided Executive remains
eligible for and elects such continuation coverage.

 

(f) Executive shall be entitled to accrue paid time off and holidays in
accordance with and subject to the Company’s paid time off programs and policies
relating to its employees in the United States as may be in effect from time to
time, provided that Executive shall be entitled to a minimum of 20 days of paid
time off per fiscal year, accrued pro rata throughout the year. Paid time off
not taken in the fiscal year accrued shall not cumulate or be useable in any
subsequent fiscal year, unless so provided in the Company’s paid time off
programs and policies relating to its employees in the United States as may be
in effect from time to time.

 

(g) Executive shall be eligible to be reimbursed by the Company, on terms that
are substantially similar to those that apply to other similarly situated and
performing executives employed by the Company, for reasonable out-of-pocket
expenses for entertainment, travel, meals, lodging, and similar items that are
consistent with the Company’s expense reimbursement policy and that are actually
incurred by Executive in the promotion of the Company’s business.

 



3

 

  

4. Termination. This Agreement and Executive’s employment under this Agreement
may be terminated for any of the reasons described in this Section 4.
Executive’s right to benefits, if any, for periods after the Termination Date
shall be determined in accordance with this Section 4:

 

(a) Minimum Benefits upon Termination. If the Termination Date occurs during the
Employment Period for any reason, Executive shall be entitled, in addition to
any other benefits to which Executive may be entitled under the following
provisions of this Section 4 or the express terms of any employee benefit plan
or as required by law, to the following:

 

(i) Executive’s earned but unpaid Annual Base Salary for the period ending on
the Termination Date;

 

(ii) Executive’s earned but unpaid Incentive Bonus, if any, for any completed
fiscal year preceding the Termination Date; provided, however, that Executive
shall not be entitled to any Incentive Bonus in the event of a Termination for
Cause if the events giving rise to the Termination for Cause occurred in such
prior fiscal year;

 

(iii) Executive’s accrued but unpaid paid time off for the fiscal year during
which the Termination Date occurs;

 

(iv) Executive’s unreimbursed business expenses through and including the
Termination Date, provided that all required submissions for expense
reimbursement are made in accordance with the Company’s expense reimbursement
policy and within 45 days following the Termination Date; and

 

(v) The benefits, incentives, and awards described in Section (g)(i).

 

Any benefits to be provided to Executive pursuant to this Section 4(a) shall be
provided within 30 days after the Termination Date (except that payments under
Section 4(a)(iv) shall be made within 30 days following submission for
reimbursement); provided, however, that any benefits, incentives, or awards
payable as described in Section 4(g)(i) shall be provided in accordance with the
terms of the applicable plan, program, or arrangement. Except as may expressly
be provided to the contrary in this Agreement, nothing in this Agreement shall
be construed as requiring Executive to be treated as employed by the Company or
any Affiliate following the Termination Date for purposes of any plan, program,
or arrangement.

 

(b) Termination for Death or Disability. The Company shall be entitled to
terminate the employment of Executive upon Executive’s death or Disability, by
giving written notice to Executive, in which event the date that the Company
gives such notice shall be deemed the Termination Date. Upon a Termination due
to Executive’s death or Disability, Executive (or Executive’s estate, if
applicable) shall be entitled to the following:

 



4

 

  

(i) The benefits described in Section 4(a);

 

(ii) A payment, payable on the 45th day following the Termination Date, equal to
the Target Bonus for the fiscal year in which the Termination Date occurs,
prorated on a per diem basis for the number of days employed during such fiscal
year prior to the Termination Date, divided by 365 (a “Pro-Rated Bonus”);

 

(iii) A lump sum payment, payable on the 45th day following the Termination
Date, in an amount equal to the sum of (x) 100% of Executive’s Annual Base
Salary in effect on the Termination Date, and (y) 100% of the Target Bonus for
the fiscal year in which the Termination Date occurs;

 

(iv) All unvested stock options then held by Executive that are scheduled to
vest within 12 months after the Termination Date shall immediately vest and all
vested stock options shall remain exercisable through the earlier of the
24-month anniversary of the Termination Date or the original expiration date of
the applicable stock option; and

 

(v) The continuation of benefits as provided in Section 4(f), provided such
benefit shall only be for a maximum period of 12 months.

 

(c) Termination With Good Reason or Without Cause. Executive shall be entitled
to terminate his employment for Good Reason by giving at least 10 days’, but not
more than 30 days’, prior written notice of termination to the Company, in which
event the date specified in the notice of termination shall be deemed the
Termination Date; provided, however, that (A) prior to giving such notice of
Termination for Good Reason, Executive must give the Company written notice of
the existence of any condition giving rise to Good Reason within 30 days of its
initial existence and the Company shall have 30 days from the date of such
notice in which to cure the condition giving rise to Good Reason, if curable,
and if, during such 30-day period, the Company cures the condition giving rise
to Good Reason, such condition shall not constitute Good Reason and (B) any
Termination for Good Reason must occur within six months of the initial
existence of the condition constituting Good Reason. The Company shall be
entitled to terminate Executive’s employment for any reason that does not
constitute Cause, or for no reason, by giving at least 10 days’ prior written
notice to Executive, in which event the date specified in the notice of
termination shall be deemed the Termination Date. Upon a Termination by
Executive for Good Reason or a Termination by the Company without Cause,
Executive shall be entitled to the following:

 

(i) The benefits described in Section 4(a);

 

(ii) A Pro-Rated Bonus, payable on the 45th day following the Termination Date;

 

(iii) A lump sum payment, payable on the 45th day following the Termination
Date, in an amount equal to the sum of (x) 150% of Executive’s Annual Base
Salary in effect on the Termination Date, and (y) 150% of the Target Bonus for
the fiscal year in which the Termination Date occurs;

 



5

 

  

(iv) All unvested stock options then held by Executive shall immediately vest
and all vested stock options shall remain exercisable through the earlier of the
24-month anniversary of the Termination Date or the original expiration date of
the applicable stock option; and

 

(v) The continuation of benefits as provided in Section 4(f)f).

 

(d) Termination for Cause. The Company shall be entitled to terminate
Executive’s employment for Cause by giving written notice of termination to
Executive, in which event the date that the Company gives such notice shall be
deemed the Termination Date; provided, however, that (A) with respect to clauses
(iii) or (iv) of the definition of “Cause” set forth in Section 20(e), to the
extent curable, Executive shall be entitled to at least 30 days’ prior written
notice of the Company’s intention to terminate Executive’s employment for Cause,
which notice shall specify the grounds for Cause; and Executive shall be
provided a reasonable opportunity to cure any conduct or act, if curable,
alleged as grounds for Cause, and a reasonable opportunity to present to the
Board Executive’s position regarding any dispute relating to the existence of
any grounds for Cause. Further, all rights Executive has or may have under this
Agreement shall be suspended automatically during (A) the pendency of any
investigation by the Board or its designee, or (B) any negotiations between the
Board or its designee and Executive regarding any actual or alleged act or
omission by Executive of the type that would warrant a Termination for Cause and
any such suspension shall not give rise to a claim of Good Reason by Executive.
Upon a Termination for Cause, Executive shall only be entitled to the benefits
described in Section 4(a) and all unvested stock options then held by Executive
shall immediately expire on the Termination Date and all vested stock options
shall immediately terminate on the Termination Date and shall no longer be
exercisable. Notwithstanding anything to the contrary contained herein, a
Termination for Cause shall be deemed to have occurred if, within 12 months
following the Termination, facts and circumstances arising during the course of
such employment are discovered that would have warranted a Termination for
Cause.

 

(e) Termination due to Voluntary Resignation or Executive’s Notice of
Non-Renewal. Executive shall be entitled to terminate his employment without
Good Reason by giving at least 60 days’ prior written notice to the Company, in
which event the date that is 60 days after the date that Executive gives such
notice shall be deemed to be the Termination Date. Upon a Termination by
Executive without Good Reason or in the event that Executive gives a notice of
his desire not to extend the Employment Period as provided in Section 1 (in
which event the Termination Date shall be deemed to be the expiration of the
Employment Period), Executive shall only be entitled to the benefits described
in Section 4(a) and all unvested stock options then held by Executive shall
immediately expire on the Termination Date and all vested stock options shall
remain exercisable for a period of 90 days after the Termination Date.

 



6

 

  

(f) Medical and Dental Benefits. If Executive’s employment is terminated
pursuant to Section 4(b) or 4(c), then, to the extent that Executive or any of
Executive’s dependents may be covered under the terms of any medical or dental
plans of the Company (or an Affiliate) for active employees immediately prior to
the Termination Date and provided Executive is eligible for and elects to
continue coverage (under the health care continuation rules of COBRA, provided
that if, on the Termination Date, the Company is not subject to COBRA, the
Company shall provide for continuation coverage as if it were subject to COBRA
for the entire period to which COBRA would have applied if the Company had been
subject to COBRA (collectively for purposes of this Agreement, “COBRA”)), the
Company shall provide Executive and those dependents with coverage equivalent to
the coverage in effect immediately prior to the applicable Termination Date for
a period of up to 18-months following the Termination Date, such that Executive
shall be required to pay, on a monthly basis, the same amount as Executive would
pay if Executive continued in employment with the Company during such period
(“Subsidized Coverage”) and thereafter Executive shall be responsible for the
full cost of such continued coverage; provided, however, that Subsidized
Coverage shall be provided as described above unless the Company determines,
based on a written legal opinion of counsel, that the Company’s provision of
Subsidized Coverage results in the violation of non-discrimination provisions of
applicable law, as may be applicable to the Company (the enforcement of which is
not suspended by legislation, regulation or administrative action), the
imposition of a material additional tax or other material penalty being imposed
on the Company (or an Affiliate) or any employee participating in such plans. If
the Company makes such a determination, then the Company shall pay Executive an
additional severance benefit equal to the cost to the Company of the Subsidized
Coverage (had such Subsidized Coverage been provided) to assist Executive with
the cost of COBRA or, if not available, to assist Executive with the cost of
comparable coverage for Executive and his eligible dependents. The coverages
under this Section 4(f) are first intended to provide coverage under the Company
plans to the maximum extent permitted by law, subject to the foregoing
exceptions, and if such coverage is not so provided due to such exceptions, only
then coverage may be procured directly by the Company (or an Affiliate, if
appropriate) apart from, and outside of the terms of the respective plans,
provided that Executive and Executive’s dependents comply with all of the terms
of the substitute medical or dental plans. In the event Executive or any of
Executive’s dependents is or becomes eligible for coverage under the terms of
any other medical and/or dental plan of a subsequent employer with plan benefits
that are comparable to Company (or Affiliate) plan benefits, the Company’s and
its Affiliates’ obligations under this Section 4(f) shall cease with respect to
the eligible Executive and/or dependent. Executive and Executive’s dependents
must notify the Company of any subsequent employment and provide information
regarding medical and/or dental coverage available.

 

(g) Other Benefits.

 

(i) Executive’s rights following a Termination with respect to any benefits,
incentives, or awards provided to Executive pursuant to the terms of any plan,
program, or arrangement sponsored or maintained by the Company or its
Affiliates, whether tax-qualified or not, which are not specifically addressed
herein, shall be subject to the terms of such plan, program, or arrangement and
this Agreement shall have no effect upon such terms except as specifically
provided herein.

 

(ii) Except as specifically provided in this Agreement, the Company and its
Affiliates shall have no further obligations to Executive under this Agreement
following a Termination.

 

(h) Removal from any Boards and Positions. Unless otherwise agreed to in writing
by the Parties at the time of Termination, upon a Termination, Executive shall
be deemed to resign (i) if a member, from the Board and the board of directors
of any Affiliate and any other board to which Executive has been appointed or
nominated by or on behalf of the Company or an Affiliate, (ii) from each
position with the Company and any Affiliate, including as an officer of the
Company or an Affiliate and (iii) as a fiduciary of any employee benefit plan of
the Company and any Affiliate.

 



7

 

  

(i) Claw-back. Any compensation or benefits received under this Agreement shall
be subject to potential cancellation, recoupment, rescission, payback or other
similar action as may be required by law, and, if the Company implements a
claw-back policy during the Employment Period, Executive shall acknowledge and
consent to the Company’s application, implementation and enforcement of such
policy with respect to any compensation or benefits received under this
Agreement.

 

5. Release. Notwithstanding any provision of this Agreement to the contrary,
Executive shall not be entitled to any benefits under Section 4(b), 4(c) or 4(f)
(other than the benefits set forth in Section 4(a)), and shall repay to the
Company any such benefits received, unless Executive (or Executive’s estate, if
applicable) executes (without subsequent revocation) and delivers to the Company
a Release within 21 days (or such longer period to the extent required by
applicable law) following the Termination Date.

 

6. Restrictive Covenants. Executive acknowledges that Executive has been and
will continue to be provided intimate knowledge of the business practices, trade
secrets, and other confidential and proprietary information of the Company
(including the Confidential Information), which, if exploited by Executive,
would seriously, adversely, and irreparably affect the interests of the Company
and the ability of the Company to continue its business. Executive further
acknowledges that, during the course of Executive’s employment with the Company,
Executive may produce and have access to Confidential Information.

 

(a) Confidential Information. During the course of Executive’s employment and
following a Termination:

 

(i) Executive shall not directly or indirectly use, disclose, copy, or make
lists of Confidential Information for the benefit of anyone other than the
Company, except to the extent that such information is or thereafter becomes
lawfully available from public sources, or such disclosure is authorized in
writing by the Company, required by law, or otherwise as reasonably necessary or
appropriate in connection with the performance by Executive of Executive’s
duties to the Company.

 

(ii) If Executive receives a subpoena or other court order or is otherwise
required by law to provide information to a governmental authority or other
person concerning the activities of the Company or its Affiliates, or
Executive’s activities in connection with the business of the Company or its
Affiliates, Executive shall immediately notify the Company of such subpoena,
court order, or other requirement and deliver forthwith to the Company a copy
thereof and any attachments and non-privileged correspondence related thereto.

 

(iii) Executive shall take reasonable precautions to protect against the
inadvertent disclosure of Confidential Information.

 



8

 

  

(iv) Executive shall abide by the Company’s policies, as in effect from time to
time, respecting avoidance of interests conflicting with those of the Company
and its Affiliates. In this regard, Executive shall not directly or indirectly
render services to any person or Entity where Executive’s service would involve
the use or disclosure of Confidential Information.

 

(v) Executive shall not use any Confidential Information to guide Executive in
searching publications or other publicly available information, selecting a
series of items of knowledge from unconnected sources, and fitting them together
to claim that Executive did not violate any terms set forth in this Agreement.

 

(b) Documents and Property.

 

(i) All records, files, documents, and other materials or copies thereof
relating to the business of the Company or its Affiliates that Executive
prepares, receives, or uses, shall be and remain the sole property of the
Company and, other than in connection with the performance by Executive of
Executive’s duties to the Company, shall not be removed from the premises of the
Company or its Affiliates without the Company’s prior written consent, and shall
be immediately returned to the Company upon a Termination, together with all
copies (including copies or recordings in electronic form), abstracts, notes, or
reproductions of any kind made from or about the records, files, documents, or
other materials.

 

(ii) Executive acknowledges that Executive’s access to and permission to use the
Company’s and its Affiliates’ computer systems, networks, and equipment, and all
the Company and Affiliate information contained therein, is restricted to
legitimate business purposes on behalf of the Company and reasonable personal
use in accordance with the Company’s applicable policies and procedures. Any
other access to or use of such systems, networks, equipment, and information is
without authorization and is prohibited. The restrictions contained in this
Section 6(b) extend to any personal computers or other electronic devices of
Executive that are used for business purposes relating to the Company or its
Affiliates. Executive shall not transfer any Company or Affiliate information to
any personal computer or other electronic device that is not otherwise used for
any business purpose relating to the Company or an Affiliate. Upon a
Termination, Executive’s authorization to access and permission to use the
Company’s and its Affiliates’ computer systems, networks, and equipment, and any
Company and Affiliate information contained therein, shall cease, and Executive
shall delete any Company and Affiliate information from Executive’s personal
computer or other electronic device.

 

(c) Non-Competition and Non-Solicitation. The primary service area of the
Company’s business in which Executive will actively participate extends
separately to the Restricted Area. Therefore, as an essential ingredient of and
in consideration of the compensation and benefits (including the initial stock
option award and the severance benefits) provided herein, this Agreement and
Executive’s employment with the Company, Executive shall not, during Executive’s
employment with the Company or during the Restricted Period, directly or
indirectly do any of the following (all of which are collectively referred to in
this Agreement as the “Restrictive Covenant”):

 



9

 

  

(i) Engage or invest in, own, manage, operate, finance, control, participate in
the ownership, management, operation, or control of, be employed by, associated
with, or in any manner connected with, serve as a director, officer, or
consultant to, lend Executive’s name or any similar name to, lend Executive’s
credit to or render services or advice to, in each case in the capacity (or any
substantially similar capacity) that Executive provided services to the Company,
any person, firm, partnership, corporation, other Entity, or trust that owns,
operates, or is in the process of forming, a Competitor doing or planning to do
business in the Restricted Area (as may be evidenced by being identified in a
filing with any regulatory authority, if applicable); provided, however, that
the following activities shall not violate this Section 6(c)(i): (x) the
ownership by Executive of shares of the capital stock of any Entity, which
shares are listed on a securities exchange and that do not represent more than
2% of the Entity’s outstanding capital stock, and (y) Executive’s private
practice of law provided that Executive shall not provide legal services to any
Competitor during the Restricted Period.

 

(ii) (A) Induce or attempt to induce any employee of the Company or its
Affiliates to leave the employ of the Company or its Affiliates; (B) interfere
with the relationship between the Company or its Affiliates and any employee of
the Company or its Affiliates; or (C) induce or attempt to induce any customer,
supplier, licensee, advisor, consultant, or other business relation of the
Company or its Affiliates with whom Executive or any reporting employee had a
business relationship to cease doing business with the Company or its Affiliates
or interfere with the relationship between the Company or its Affiliates and
their respective customers, suppliers, licensees, advisors, consultants or other
business relations with whom Executive or any reporting employee had a business
relationship.

 

(iii) Serve as the agent, broker, or representative of, or otherwise assist, any
person or Entity in obtaining services or products from any Competitor within
the Restricted Area, with respect to products, activities, or services that
Executive or any reporting employee devoted time to on behalf of the Company or
any Affiliate (or any substantially similar products, activities, or services)
and that compete in whole or in part with the products, activities, or services
of the Company or its Affiliates.

 

(iv) Accept employment with, provide services to, or act in any other such
capacity for or with any Competitor, if in such employment or capacity Executive
would inevitably use or disclose the Company’s Confidential Information in
Executive’s work or service for such Competitor.

 

(d) Works Made for Hire; Ownership of Company Work Product.

 

(i) The Parties understand and agree that all work prepared by Executive for the
Company or for its Affiliates shall be a Work Made For Hire as such phrase is
defined under the U.S. Copyright laws, 17 U.S.C. Sec. 101 et seq., and if such
work does not qualify as a Work Made For Hire, Executive shall, and does, assign
to the Company all of Executive’s right, title, and interest in and to the work,
including all patent, copyright, trademark, and other proprietary rights
thereto.  Executive waives and releases all moral rights in any of the works as
Executive may possess by virtue of the Visual Artist’s Moral Rights Act of 1990
and various country or state laws of attribution, authorship, and integrity
commonly referred to as Moral Rights Law.  Executive shall not assert any claim
based upon such moral rights against the Company, the Affiliates, or any of
their respective successors in interest or assigns.  Executive shall have no
right, title, or interest in any of the work and shall not be entitled to any
royalties or other proceeds received by the Company or its Affiliates from the
commercialization in any manner of the work.

 



10

 

  

(ii) Executive hereby assigns to the Company any right, title, and interest in
and to all Company Work Product that Executive may have, by law or equity,
without additional consideration of any kind whatsoever from the Company or its
Affiliates.

 

(iii) Executive shall execute and deliver any instruments or documents and do
all further acts (including the giving of testimony and executing any
applications, oaths, and assignments) requested by the Company (both before and
after a Termination) in order to vest more fully in the Company or its
Affiliates all ownership rights in the Company Work Product (including obtaining
patent, copyright, trademark, or other intellectual property protection
therefore in the United States and foreign countries). 

 

(iv) The Company or its Affiliates shall at all times own and have exclusive
right, title, and interest in and to all Confidential Information and Company
Work Product, and the Company or its Affiliates shall retain the exclusive right
to use, license, sell, transfer, and otherwise exploit and dispose of the same. 
Executive acknowledges the Company’s or its Affiliates’ exclusive right, title,
and interest in and to the Confidential Information and Company Work Product,
and shall not contest, challenge or make any claim adverse to the Company’s or
its Affiliates’ ownership of or the validity of the Confidential Information and
Company Work Product, any future application for registration or registration
thereof, or any rights of the Company or its Affiliates therein, or which,
directly or indirectly, may impair any part of the Company’s or its Affiliates’
right, title, and interest therein.

 

(v) To the extent required by applicable state statute, this Section 6(d) shall
not apply to an invention for which no equipment, supplies, facility, or trade
secret information of the Company or its Affiliates was used and that was
developed entirely on Executive’s own time, unless the invention (i) relates to
the business of the Company or an Affiliate or to the Company’s or an
Affiliate’s actual or demonstrably anticipated research or development or (ii)
results from any work performed by Executive for the Company or an Affiliate. 

 

(e) Consent and Release. From time to time, the Company’s business locations may
be the subject of a Promotional Work.  Executive acknowledges that Executive is
aware that Executive’s name, image, and likeness may be captured in such
Promotional Work, and hereby consents and agrees that the Company may use
Executive’s name, image, and likeness as captured in the Promotional Work in any
manner, in connection with the Company’s products and services, and, at all
times, the Company, its Affiliates, and, without limitation, their respective
customers, successors, licensees, and assigns, may continue to use the
Promotional Work that includes Executive’s name, image, or likeness.  Executive,
Executive’s heirs, predecessors, successors, assigns, and all affiliated
entities hereby fully and finally release, remise, and forever discharge the
Company, its Affiliates, their respective predecessors, successors, assigns, and
all affiliated entities, and each of their respective directors, officers,
members, shareholders, partners, employees, customers, agents, and attorneys, to
the extent that such apply, of and from any and all manner of actions, causes of
action, losses, claims, demands, liabilities, obligations, suits, debts, sums of
money, accounts, reckonings, bonds, bills, specialties, covenants,
controversies, agreements, promises, variances, trespasses, damages, judgments,
and executions, in law or in equity, that arise out of or are related to the
Company’s or its Affiliates’ use of a Promotional Work that includes Executive’s
name, image, or likeness.

 



11

 

  

(f) Company Proprietary and Intellectual Property. The Company or its Affiliates
shall at all times own and have exclusive right, title, and interest in and to
all Company Proprietary and Intellectual Property, and the Company or its
Affiliates shall retain the exclusive right to use, license, sell, transfer, and
otherwise exploit and dispose of the same.  Executive acknowledges the Company’s
or its Affiliates’ exclusive right, title, and interest in and to Company
Proprietary and Intellectual Property, and shall not contest, challenge, or make
any claim adverse to the Company’s or its Affiliates’ ownership of or the
validity of Company Proprietary and Intellectual Property, any future
application for registration or registration thereof, or any rights of the
Company or its Affiliates therein, or which, directly or indirectly, may impair
any part of the Company’s or its Affiliates’ right, title, and interest
therein.  Executive shall not use or otherwise exploit any of Company
Proprietary and Intellectual Property in any manner not authorized by the
Company.

 

(g) Remedies for Breach of Restrictive Covenant.

 

(i) Executive has reviewed the provisions of this Agreement with legal counsel,
or has been given adequate opportunity to seek such counsel, and Executive
acknowledges that the covenants contained in this Section 6 are reasonable with
respect to their duration, geographical area, and scope.

 

(ii) Executive acknowledges that (A) the restrictions contained in this
Section 6 are reasonable and necessary for the protection of the legitimate
business interests of the Company, (B) such restrictions create no undue
hardships, (C) any violation of these restrictions would seriously, adversely,
and irreparably injure the Company and such interests, and (D) such restrictions
were a material inducement to the Company to employ Executive and to enter into
this Agreement and to provide the compensation, benefits and opportunities
hereunder.

 

(iii) Executive must, and the Company may, communicate the existence and terms
of this Agreement to any third party with whom Executive may seek or obtain
future employment or other similar arrangement.

 

(iv) In the event of any violation or threatened violation of the restrictions
contained in this Section 6, the Company, in addition to and not in limitation
of, any other rights, remedies, or damages available to the Company under this
Agreement or otherwise at law or in equity, shall not be required to provide any
amounts or benefits under this Agreement and shall be entitled to preliminary
and permanent injunctive relief to prevent or restrain any such violation by
Executive and all persons directly or indirectly acting for or with Executive,
as the case may be, without any requirement that the Company post bond.

 



12

 

  

(v) If Executive violates the Restrictive Covenant and the Company brings legal
action for injunctive or other relief, the Company shall not, as a result of the
time involved in obtaining such relief, be deprived of the benefit of the full
period of the Restrictive Covenant; accordingly, the Restrictive Covenant shall
be deemed to have the duration specified herein computed from the date the
relief is granted but reduced by the time between the period when the Restricted
Period began to run and the date of the first violation of the Restrictive
Covenant by Executive.

 

7. No Set-Off; No Mitigation. Except as provided herein, the Company’s
obligation to provide benefits under this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any circumstances, including any
set-off, counterclaim, recoupment, defense, or other right the Company may have
against Executive or others. In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement, and such
amounts shall not be reduced whether or not Executive obtains other employment.

 

8. Notices. Notices and all other communications under this Agreement shall be
in writing and shall be deemed given when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
if to the Company, to the principal headquarters of the Company, attention:
Chief Executive Officer; and if to Executive, to Executive’s most recent address
in the Company’s records; or, in each respective case, to such other address as
either Party may furnish to the other in writing, except that notices of changes
of address shall be effective only upon receipt.

 

9. Governing Law. This Agreement shall be governed by and construed under the
laws of the Commonwealth of Pennsylvania, without regard to principles of
conflict of laws (whether in the Commonwealth of Pennsylvania or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the Commonwealth of Pennsylvania.

 

10. Choice of Venue and Consent to Jurisdiction. Each Party hereby irrevocably
submits to the exclusive jurisdiction of the courts located in the City of
Philadelphia, Pennsylvania, if such courts have or can acquire jurisdiction, and
if such jurisdiction does not exist and cannot be acquired, to the exclusive
jurisdiction of the United States District Court serving the City of
Philadelphia, Pennsylvania, for the purpose of any suit, action, or other
proceeding arising out of or based on this Agreement or any other agreement
contemplated hereby or any subject matter hereof, whether in tort, contract, or
otherwise. Each Party may be served with process in any manner permitted under
Pennsylvania law, or by United States registered or certified mail, return
receipt requested.

 

11. Entire Agreement. This Agreement constitutes the entire agreement between
the Parties concerning the subject matter hereof, and supersedes all prior
negotiations, undertakings, agreements, and arrangements with respect thereto,
whether written or oral.

 

12. Withholding of Taxes. The Company may withhold from any benefits payable
under this Agreement all federal, state, city and other taxes as may be required
pursuant to any law, governmental regulation, or ruling.

 



13

 

  

13. No Assignment. Executive’s right to receive benefits under this Agreement
shall not be assignable or transferable whether by pledge, creation of a
security interest, or otherwise, other than a transfer by will or by the laws of
descent or distribution. In the event of any attempted assignment or transfer
contrary to this Section 13, the Company and its Affiliates shall have no
liability to pay any amount so attempted to be assigned or transferred. This
Agreement shall inure to the benefit of and be enforceable by Executive’s
personal and legal representatives, executors, administrators, successors,
heirs, distributees, devisees, and legatees.

 

14. Successors. This Agreement shall be binding upon and inure to the benefit of
the Company, its successors, and assigns.

 

15. Legal Fees. In the event that either Party commences mediation, arbitration,
litigation, or any similar action to enforce or protect such Party’s rights in
accordance with and under this Agreement, the prevailing Party in any such
action shall be entitled to recover reasonable attorneys’ fees and costs
(including the costs of experts, evidence, and counsel) and other costs relating
to such action, in addition to all other entitled relief, including damages and
injunctive relief.

 

16. Amendment. This Agreement may not be amended or modified except by written
agreement signed by the Parties.

 

17. Executive Acknowledgement. Executive hereby represents that from and after
the Effective Date the performance of Executive’s duties hereunder will not
breach any other agreement to which Executive is a party. Executive acknowledges
that Executive has read and understands this Agreement, is fully aware of its
legal effect, has not acted in reliance upon any representations or promises
made by the Company other than those contained in writing herein, and has
entered into this Agreement freely based on Executive’s own judgment.

 

18. Code Section 409A.

 

(a) To the extent any provision of this Agreement or action by the Company would
subject Executive to liability for interest or additional taxes under Code
Section 409A, it shall be deemed null and void, to the extent permitted by law
and deemed advisable by the Company. It is intended that this Agreement will
comply with Code Section 409A, and this Agreement shall be administered
accordingly and interpreted and construed on a basis consistent with such
intent. Notwithstanding any provision of this Agreement to the contrary, no
termination or similar payments or benefits shall be payable hereunder on
account of a Termination unless such Termination constitutes a “separation from
service” within the meaning of Code Section 409A. For purposes of Code Section
409A, all installment payments of deferred compensation made hereunder, or
pursuant to another plan or arrangement, shall be deemed to be separate
payments. To the extent any reimbursements or in-kind benefit payments under
this Agreement are subject to Code Section 409A, such reimbursements and in-kind
benefit payments shall be made in accordance with Treasury Regulation Section
1.409A-3(i)(1)(iv). This Agreement may be amended to the extent necessary
(including retroactively) by the Company to avoid the application of taxes or
interest under Code Section 409A, while maintaining to the maximum extent
practicable the original intent of this Agreement. This Section 18 shall not be
construed as a guarantee of any particular tax effect for Executive’s benefits
under this Agreement and the Company does not guarantee that any such benefits
will satisfy the provisions of Code Section 409A or any other provision of the
Code.

 



14

 

  

(b) Notwithstanding any provision of this Agreement to the contrary, if
Executive is determined to be a Specified Employee as of the Termination Date,
then, to the extent required pursuant to Code Section 409A, payments due under
this Agreement that are deemed to be deferred compensation shall be subject to a
six-month delay following the Termination Date; and all delayed payments shall
be accumulated and paid in a lump-sum payment as of the first day of the seventh
month following the Termination Date (or, if earlier, as of Executive’s death),
with all such delayed payments being credited with interest (compounded monthly)
for this period of delay equal to the prime rate in effect on the first day of
such six-month period. Any portion of the benefits hereunder that were not
otherwise due to be paid during the six-month period following the Termination
Date shall be paid to Executive in accordance with the payment schedule
established herein.

 

19. Construction.

 

(a) In this Agreement, unless otherwise stated, the following uses apply:
(i) references to a statute refer to the statute and any amendments and any
successor statutes, and to all regulations promulgated under or implementing the
statute, as amended, or its successors, as in effect at the relevant time;
(ii) in computing periods from a specified date to a later specified date, the
words “from” and “commencing on” (and the like) mean “from and including,” and
the words “to,” “until,” and “ending on” (and the like) mean “to, and
including”; (iii) references to a governmental or quasi-governmental agency,
authority, or instrumentality also refer to a regulatory body that succeeds to
the functions of the agency, authority, or instrumentality; (iv) the words
“include,” “includes,” and “including” (and the like) mean “include, without
limitation,” “includes, without limitation,” and “including, without
limitation,” (and the like) respectively; (v) all references to preambles,
recitals, sections, and exhibits are to preambles, recitals, sections, and
exhibits in or to this Agreement; (vi) the words “hereof,” “herein,” “hereto,”
“hereby,” “hereunder,” (and the like) refer to this Agreement as a whole
(including exhibits); (vii) any reference to a document or set of documents, and
the rights and obligations of the Parties under any such documents, means such
document or documents as amended from time to time, and all modifications,
extensions, renewals, substitutions, or replacements thereof; (viii) all words
used shall be construed to be of such gender or number as the circumstances and
context require; (ix) the captions and headings of preambles, recitals,
sections, and exhibits appearing in or attached to this Agreement have been
inserted solely for convenience of reference and shall not be considered a part
of this Agreement, nor shall any of them affect the meaning or interpretation of
this Agreement or any of its provisions; and (x) all accounting terms not
specifically defined herein shall be construed in accordance with GAAP.

 

(b) If a court of competent jurisdiction determines that any provision of this
Agreement is invalid or unenforceable, then the invalidity or unenforceability
of that provision shall not affect the validity or enforceability of any other
provision of this Agreement and all other provisions shall remain in full force
and effect.

 

(c) The various covenants and provisions of this Agreement are intended to be
severable and to constitute independent and distinct binding obligations.

 



15

 

  

(d) Without limiting the generality of the foregoing, if the scope of any
covenant contained in this Agreement is too broad to permit enforcement to its
full extent, such covenant shall be enforced to the maximum extent permitted by
law, and such scope may be judicially modified accordingly.

 

(e) This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same Agreement.

 

20. Definitions. As used in this Agreement, the terms defined in this Section 20
have the meanings set forth below.

 

(a) “Affiliate” means each Entity that, directly or indirectly, is controlled
by, controls, or is under common control with, the Company, where “control”
means (i) the ownership of more than 50% of the Voting Securities or other
voting or equity interests of any Entity, or (ii) the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Entity.

 

(b) “Agreement” means this employment agreement, made and entered into as of the
Effective Date, by and between the Parties.

 

(c) “Annual Base Salary” has the meaning set forth in Section 3(a).

 

(d) “Board” means the Board of Directors of the Company.

 

(e) “Cause” means any of the following (in each case as determined by the
Board):

 

(i) Executive’s conviction of, or plea of nolo contendere to, a crime of
embezzlement or fraud or any felony under the laws of the United States or any
state thereof;

 

(ii) An act of fraud, gross negligence, willful misconduct or dishonesty by
Executive that could reasonably be expected to be materially injurious to the
Company or an Affiliate;

 

(iii) A material breach by Executive of any of the provisions of this Agreement;

 

(iv) An act of moral turpitude by Executive that could reasonably be expected to
lead to a material harm (financial or reputational) to the Company or an
Affiliate; or

 

(v) Executive’s alcoholism or illegal drug use or drug abuse.

 

(f) “CEO” means the Chief Executive Officer of the Company.

 

(g) “Code” means the Internal Revenue Code of 1986.

 



16

 

  

(h) “Company” means Medgenics, Inc.

 

(i) “Company Proprietary and Intellectual Property” means all products, systems,
methods, procedures, techniques, manuals, databases, plans, lists, inventions,
discoveries, innovations, improvements, enhancements, concepts, ideas, and
software conceived, created, compiled, or otherwise developed by the Company or
its Affiliates and/or comprised, in whole or part, of Confidential Information,
together with all patent rights, copyrights, trademarks, service marks, trade
name rights and other source identifiers, trade secrets, and other intellectual
property and property rights therein, if any.

 

(j) “Company Work Product” means all products, systems, methods, procedures,
techniques, manuals, databases, plans, lists, inventions, discoveries,
innovations, improvements, enhancements, concepts, ideas, and software
conceived, created, compiled, or otherwise developed by Executive in the course
of Executive’s employment with the Company or its Affiliates and/or comprised,
in whole or part, of Confidential Information, together with all patent rights,
copyrights, trademarks, service marks, trade name rights, trade secrets, and
other intellectual property and propriety rights therein, if any.
Notwithstanding the foregoing sentence, to the extent required by applicable
state statute, Company Work Product shall not include (i) any inventions
independently developed by Executive and not derived, in whole or part, from any
Confidential Information or (ii) any invention made by Executive prior to
Executive’s exposure to any Confidential Information.

 

(k) “Competitor” means any Entity engaged, or proposing to engage, in any
activities competing with products or services offered or reasonably anticipated
to be offered or under active research and development by the Company or an
Affiliate.

 

(l) “Confidential Information” means confidential or proprietary non-public
information concerning the Company or its Affiliates, including research,
development, designs, formulae, processes, specifications, technologies,
marketing materials, financial and other information concerning customers and
prospective customers, customer lists, records, data, computer programs, source
codes, object codes, database structures, trade secrets, proprietary business
information, pricing and profitability information, policies, strategic
planning, commitments, plans, procedures, litigation, pending litigation, and
other information not generally available to the public.

 

(m) “Disability” means that (i) Executive is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) Executive is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident or health plan covering
employees of the Company. In the event of a dispute regarding whether Executive
has incurred a Disability, each of Executive and the Company shall choose a
physician who together shall choose a third physician to make a final
determination regarding whether Executive has incurred a Disability.

 



17

 

  

(n) “Effective Date” has the meaning set forth in the first paragraph of this
Agreement.

 

(o) “Employment Period” has the meaning set forth in Section 1.

 

(p) “Entity” means any corporation, partnership, limited liability company,
joint venture, association, partnership, business trust or other business
entity.

 

(q) “Executive” means Scott Applebaum.

 

(r) “Good Reason” means the occurrence of any one of the following events,
unless Executive agrees in writing that such event shall not constitute Good
Reason:

 

(i) A material and adverse change in the nature, scope, or status of Executive’s
position, authorities, or duties from those in effect in accordance with
Section 2; provided, however, that a change in title as a result of a merger or
reorganization of the Company or an Affiliate, where Executive maintains a
similar level of responsibility or oversight (including, where applicable,
duties with respect to a public company officer or director), shall not
constitute Good Reason or a breach of this Agreement;

 

(ii) A material reduction in Executive’s then-current Annual Base Salary, or a
material reduction in Executive’s aggregate benefits or other compensation plans
in effect immediately following the Effective Date;

 

(iii) A permanent relocation of Executive’s primary place of employment of more
than 25 miles from the initially-agreed place of employment, which relocation
also causes Executive’s primary place of employment to be located further from
Executive’s primary residence;

 

(iv) The Company gives Executive notice of its desire not to extend the
Employment Period as provided in Section 1; or

 

(v) A material breach by the Company of this Agreement.

 

(s) “Incentive Bonus” has the meaning set forth in Section 3(b).

 

(t) “Parties” means the Company and Executive.

 

(u) “Promotional Work” means, without limitation, photographs, films, clips,
sketches, segments, and other media and promotional works.

 

(v) “Pro-Rated Bonus” has the meaning set forth in Section 4(b)(ii).

 

(w) “Release” means a general release and waiver substantially in the form
attached hereto as Exhibit A.

 



18

 

  

(x) “Restricted Area” means each state in the United States and each country in
which the Company or its Affiliates are actively engaged in or pursuing business
at the time of Executive’s termination of employment.

 

(y) “Restricted Period” means a period of 12 months immediately following the
applicable Termination Date.

 

(z) “Restrictive Covenant” has the meaning set forth in Section 6(c).

 

(aa) “Specified Employee” means any person who is a “key employee” (as defined
in Code Section 416(i) without regard to paragraph (5) thereof), as determined
by the Company based upon the 12-month period ending on each December 31st (such
12-month period is referred to below as the “identification period”). If
Executive is determined to be a key employee, Executive shall be treated as a
Specified Employee for purposes of this Agreement during the 12-month period
that begins on the April 1 following the close of the identification period. For
purposes of determining whether Executive is a key employee, “compensation”
means Executive’s W-2 compensation as reported by the Company for a particular
calendar year.

 

(bb) “Target Bonus” means Executive’s target Incentive Bonus for the applicable
fiscal year, if one is used, and if not, the Target Bonus shall be determined
based upon the mid-point between the maximum Incentive Bonus and the threshold
Incentive Bonus for the applicable fiscal year, with the threshold bonus based
upon the first level of performance for which some amount of Incentive Bonus
would be payable. For fiscal years 2014, 2015 and 2016, the Target Bonus shall
be 40% of Annual Base Salary.

 

(cc) “Termination” means termination of Executive’s employment with the Company
and all Affiliates for any reason or no reason.

 

(dd) “Termination Date” means the date of Termination.

 

(ee) “Voting Securities” means any securities that ordinarily possess the power
to vote in the election of directors without the happening of any precondition
or contingency.

 

21. Survival. The provisions of Section 6 shall survive the termination of this
Agreement.

 

[Signature page follows.]

 

19

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf, and Executive acknowledges understanding and acceptance
of, and agrees to, the terms of this Agreement, all as of the Effective Date.

 

    Medgenics, Inc.         By: /s/ John H. Leaman           Print Name: John H.
Leaman, MD           Title: CFO                 SCOTT APPLEBAUM           By:
/s/ Scott Applebaum      

 

20

 

 

EXHIBIT A

 

Agreement and Release and Waiver

 

This Agreement and Release (“Agreement”) is made and entered into by and between
Medgenics, Inc. (the “Company”) and [_______________] (“Executive”).

 

Whereas, Executive and the Company desire to settle fully and amicably all
issues between them, including any issues arising out of Executive’s employment
with the Company and the termination of that employment; and

 

Whereas, Executive and the Company are parties to that certain Employment
Agreement, made and entered into as of [_______________], as amended (the
“Employment Agreement”).

 

Now, therefore, for and in consideration of the mutual promises contained
herein, and for other good and sufficient consideration, receipt of which is
hereby acknowledged, Executive and the Company (collectively, the “Parties” and,
individually, each a “Party”), intending to be legally bound, hereby agree as
follows:

 

1. Termination of Employment. Executive’s employment with the Company shall
terminate effective as of the close of business on [_______________] (the
“Termination Date”).

 

2. Compensation and Benefits. Subject to the terms of this Agreement, the
Company shall compensate Executive under this Agreement as follows
(collectively, the “Severance Payments”):

 

(a) Severance Payments. [_______________].

 

(b) Accrued Salary and Vacation. Executive shall be entitled to a lump sum
payment in an amount equal to Executive’s earned but unpaid annual base salary
and vacation pay for the period ending on the Termination Date, with such
payment to be made on the first payroll date following the Termination Date.

 

(c) Executive Acknowledgement. Executive acknowledges that, subject to
fulfillment of all obligations provided for herein, Executive has been fully
compensated by the Company, including under all applicable laws, and that
nothing further is owed to Executive with respect to wages, bonuses, severance,
other compensation, or benefits. Executive further acknowledges that the
Severance Payments (other than (b) above) are consideration for Executive’s
promises contained in this Agreement, and that the Severance Payments are above
and beyond any wages, bonuses, severance, other compensation, or benefits to
which Executive is entitled from the Company under the terms of Executive’s
employment or under any other contract or law that Executive would be entitled
to absent execution of this Agreement.

 

(d) Withholding. The Severance Payments shall be treated as wages and subject to
all taxes and other payroll deductions required by law.

 

3. Termination of Benefits. Except as provided in Section 2 above or as may be
required by law, Executive’s participation in all employee benefit (pension and
welfare) and compensation plans of the Company shall cease as of the Termination
Date. Nothing contained herein shall limit or otherwise impair Executive’s right
to receive pension or similar benefit payments that are vested as of the
Termination Date under any applicable tax-qualified pension or other plans,
pursuant to the terms of the applicable plan.

 



B-1

 

  

4. Release of Claims and Waiver of Rights. Executive, on Executive’s own behalf
and that of Executive’s heirs, executors, attorneys, administrators, successors,
and assigns, fully releases and discharges the Company, its predecessors,
successors, parents, subsidiaries, affiliates, and assigns, and its and their
directors, officers, trustees, employees, and agents, both in their individual
and official capacities, and the current and former trustees and administrators
of each retirement and other benefit plan applicable to the employees and former
employees of the Company, both in their official and individual capacities (the
“Releasees”) from all liability, claims, demands, and actions Executive now has,
may have had, or may ever have, whether currently known or unknown, as of or
prior to Executive’s execution of this Agreement (the “Release”), including
liability claims, demands, and actions:

 

(a) Arising from or relating to Executive’s employment or other association with
the Company, or the termination of such employment,

 

(b) Relating to wages, bonuses, other compensation, or benefits,

 

(c) Relating to any employment or change in control contract,

 

(d) Relating to any employment law, including

 

(i)The United States and States of Pennsylvania, New Jersey or New York,

 

(ii)The Civil Rights Act of 1964,

 

(iii)The Civil Rights Act of 1991,

 

(iv)The Equal Pay Act,

 

(v)The Employee Retirement Income Security Act of 1974,

 

(vi)The Age Discrimination in Employment Act (the “ADEA”),

 

(vii)The Americans with Disabilities Act,

 

(viii)Executive Order 11246, and

 

(ix)Any other federal, state, or local statute, ordinance, or regulation
relating to employment,

 

(e) Relating to any right of payment for disability,

 

(f) Relating to any statutory or contractual right of payment, and

 



A-1

 

  

(g) For relief on the basis of any alleged tort or breach of contract under the
common law of the States of Pennsylvania, New Jersey or New York, or any other
state, including defamation, intentional or negligent infliction of emotional
distress, breach of the covenant of good faith and fair dealing, promissory
estoppel, and negligence.

 

Executive acknowledges that Executive is aware that statutes exist that render
null and void releases and discharges of any claims, rights, demands,
liabilities, actions, and causes of action that are unknown to the releasing or
discharging party at the time of execution of the release and discharge.
Executive waives, surrenders, and shall forego any protection to which Executive
would otherwise be entitled by virtue of the existence of any such statutes in
any jurisdiction, including the States of Pennsylvania, New Jersey or New York.

 

5. Exclusions from General Release. Excluded from the Release are any claims or
rights that cannot be waived by law, as well as Executive’s right to file a
charge with an administrative agency or participate in any agency investigation.
Executive is, however, waiving the right to recover any money in connection with
a charge or investigation. Executive is also waiving the right to recover any
money in connection with a charge filed by any other individual or by the Equal
Employment Opportunity Commission or any other federal or state agency.

 

6. Covenant Not to Sue.

 

(a) A “covenant not to sue” is a legal term that means Executive promises not to
file a lawsuit in court. It is different from the release of claims and waiver
of rights contained in Section 4 above. Besides waiving and releasing the claims
covered by Section 4 above, Executive shall never sue the Releasees in any forum
for any reason covered by the Release. Notwithstanding this covenant not to sue,
Executive may bring a claim against the Company to enforce this Agreement, to
challenge the validity of this Agreement under the ADEA or for any claim that
arises after execution of this Agreement. If Executive sues any of the Releasees
in violation of this Agreement, Executive shall be liable to them for their
reasonable attorneys’ fees and costs (including the costs of experts, evidence,
and counsel) and other litigation costs incurred in defending against
Executive’s suit. In addition, if Executive sues any of the Releasees in
violation of this Agreement, the Company can require Executive to return all but
a sum of $100 of the Severance Payments, which sum is, by itself, adequate
consideration for the promises and covenants in this Agreement. In that event,
the Company shall have no obligation to make any further Severance Payments.

 

(b) If Executive has previously filed any lawsuit against any of the Releasees,
Executive shall immediately take all necessary steps and execute all necessary
documents to withdraw or dismiss such lawsuit to the extent Executive’s
agreement to withdraw, dismiss, or not file a lawsuit would not be a violation
of any applicable law or regulation.

 

7. Representations by Executive. Executive warrants that Executive is legally
competent to execute this Agreement and that Executive has not relied on any
statements or explanations made by the Company or its attorneys. Executive
acknowledges that Executive has been afforded the opportunity to be advised by
legal counsel regarding the terms of this Agreement, including the Release.
Executive acknowledges that Executive has been offered at least 21 days to
consider this Agreement. After being so advised, and without coercion of any
kind, Executive freely, knowingly, and voluntarily enters into this Agreement.
Executive acknowledges that Executive may revoke this Agreement within seven
days after Executive has signed this Agreement and acknowledges understanding
that this Agreement shall not become effective or enforceable until seven days
after Executive has signed this Agreement (the “Effective Date”), as evidenced
by the date set forth below Executive’s signature on the signature page hereto.
Any revocation must be in writing and directed to [_______________]. If sent by
mail, any revocation must be postmarked within the seven-day period described
above and sent by certified mail, return receipt requested.

 



A-2

 

  

8. Restrictive Covenants. Section 6 of the Employment Agreement (entitled
“Restrictive Covenants”) shall continue in full force and effect as if fully
restated herein.

 

9. Non-Disparagement. Executive shall not engage in any disparagement or
vilification of the Releasees, and shall refrain from making any false,
negative, critical, or disparaging statements, implied or expressed, concerning
the Releasees, including regarding management style, methods of doing business,
the quality of products and services, role in the community, or treatment of
employees. Executive shall do nothing that would damage the Company’s business
reputation or goodwill.

 

10. Company Property.

 

(a) Executive shall return to the Company all information, property, and
supplies belonging to the Company or any of its affiliates, including any
confidential or proprietary information, Company autos, keys (for equipment or
facilities), laptop computers and related equipment, cellular phones, smart
phones or PDAs (including SIM cards), security cards, corporate credit cards,
and the originals and all copies of all files, materials, and documents (whether
in tangible or electronic form) containing confidential or proprietary
information or relating to the business of the Company or any of its affiliates.

 

(b) Executive shall not, at any time on or after the Termination Date, directly
or indirectly use, access, or in any way alter or modify any of the databases,
e-mail systems, software, computer systems, or hardware or other electronic,
computerized, or technological systems of the Company or any of its affiliates.
Executive acknowledges that any such conduct by Executive would be illegal and
would subject Executive to legal action by the Company, including claims for
damages and/or appropriate injunctive relief.

 

11. No Admissions. The Company denies that the Company or any of its affiliates,
or any of their employees or agents, has taken any improper action against
Executive, and this Agreement shall not be admissible in any proceeding as
evidence of improper action by the Company or any of its affiliates or any of
their employees or agents.

 

12. Confidentiality of Agreement. Executive shall keep the existence and the
terms of this Agreement confidential, except for Executive’s immediate family
members and Executive’s legal and tax advisors in connection with services
related hereto and except as may be required by law or in connection with the
preparation of tax returns.

 

13. Non-Waiver. The Company’s waiver of a breach of this Agreement by Executive
shall not be construed or operate as a waiver of any subsequent breach by
Executive of the same or of any other provision of this Agreement.

 

14. Governing Law. This Agreement shall be governed by and construed under the
laws of the Commonwealth of Pennsylvania, without regard to principles of
conflict of laws (whether in the Commonwealth of Pennsylvania or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the Commonwealth of Pennsylvania.

 



A-3

 

  

15. Legal Fees. In the event that either Party commences mediation, arbitration,
litigation, or any similar action to enforce or protect such Party’s rights in
accordance with and under this Agreement, the prevailing Party in any such
action shall be entitled to recover reasonable attorneys’ fees and costs
(including the costs of experts, evidence, and counsel) and other costs relating
to such action, in addition to all other entitled relief, including damages and
injunctive relief.

 

16. Entire Agreement. This Agreement sets forth the entire agreement of the
Parties regarding the subject matter hereof, and shall be final and binding as
to all claims that have been or could have been advanced on behalf of Executive
pursuant to any claim arising out of or related in any way to Executive’s
employment with the Company and the termination of that employment.

 

17. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.

 

18. Successors. This Agreement shall be binding upon and inure to the benefit of
the Company, its successors and assigns.

 

19. Enforcement. The provisions of this Agreement shall be regarded as divisible
and separable and if any provision should be declared invalid or unenforceable
by a court of competent jurisdiction, the validity and enforceability of the
remaining provisions shall not be affected thereby. If the scope of any
restriction or requirement contained in this Agreement is too broad to permit
enforcement of such restriction or requirement to its full extent, then such
restriction or requirement shall be enforced to the maximum extent permitted by
law, and Executive hereby consents that any court of competent jurisdiction may
so modify such scope in any proceeding brought to enforce such restriction or
requirement. In addition, Executive stipulates that breach by Executive of
restrictions and requirements under this Agreement will cause irreparable damage
to the Releasees in the case of Executive’s breach and that the Company would
not have entered into this Agreement without Executive binding Executive to
these restrictions and requirements. In the event of Executive’s breach of this
Agreement, in addition to any other remedies the Company may have, and without
bond and without prejudice to any other rights and remedies that the Company may
have for Executive’s breach of this Agreement, the Company shall be relieved of
any obligation to provide Severance Payments and shall be entitled to an
injunction to prevent or restrain any such violation by Executive and all
persons directly or indirectly acting for or with Executive. Executive
stipulates that the restrictive period for which the Company is entitled to an
injunction shall be extended in for a period that equals the time period during
which Executive is or has been in violation of the restrictions contained
herein.

 

20. Construction. In this Agreement, unless otherwise stated, the following uses
apply: (a) references to a statute refer to the statute and any amendments and
any successor statutes, and to all regulations promulgated under or implementing
the statute, as amended, or its successors, as in effect at the relevant time;
(b) in computing periods from a specified date to a later specified date, the
words “from” and “commencing on” (and the like) mean “from and including, “ and
the words “to,” “until,” and “ending on” (and the like) mean “to, and
including”; (c) references to a governmental or quasi-governmental agency,
authority, or instrumentality also refer to a regulatory body that succeeds to
the functions of the agency, authority, or instrumentality; (d) the words
“include,” “includes,” and “including” (and the like) mean “include, without
limitation,” “includes, without limitation,” and “including, without
limitation,” (and the like) respectively; (e) all references to preambles,
recitals, sections, and exhibits are to preambles, recitals, sections, and
exhibits in or to this Agreement; (f) the words “hereof,” “herein,” “hereto,”
“hereby,” “hereunder,” (and the like) refer to this Agreement as a whole
(including exhibits); (g) any reference to a document or set of documents, and
the rights and obligations of the parties under any such documents, means such
document or documents as amended from time to time, and all modifications,
extensions, renewals, substitutions, or replacements thereof; (h) all words used
shall be construed to be of such gender or number as the circumstances and
context require; (i) the captions and headings of preambles, recitals, sections,
and exhibits appearing in or attached to this Agreement have been inserted
solely for convenience of reference and shall not be considered a part of this
Agreement, nor shall any of them affect the meaning or interpretation of this
Agreement or any of its provisions; and (j) all accounting terms not
specifically defined herein shall be construed in accordance with GAAP.

 



A-4

 

  

21. Future Cooperation. In connection with any and all claims, disputes,
negotiations, governmental, internal or other investigations, lawsuits, or
administrative proceedings (the “Legal Matters”) involving the Company or any
affiliate, or any of their current or former officers, employees or board
members (collectively, the “Disputing Parties” and, individually, each a
“Disputing Party”), Executive shall make himself reasonably available, upon
reasonable notice from the Company and without the necessity of subpoena, to
provide information and documents, provide declarations and statements regarding
a Disputing Party, meet with attorneys and other representatives of a Disputing
Party, prepare for and give depositions and testimony, and otherwise cooperate
in the investigation, defense, and prosecution of any and all such Legal
Matters, as may, in the good faith and judgment of the Company, be reasonably
requested. The Company shall consult with Executive and make reasonable efforts
to schedule such assistance so as not to materially disrupt Executive’s business
and personal affairs. The Company shall reimburse all reasonable expenses
incurred by Executive in connection with such assistance, including travel,
meals, rental car, and hotel expenses, if any; provided such expenses are
approved in advance by the Company and are documented in a manner consistent
with expense reporting policies of the Company as may be in effect from time to
time.

 

In witness whereof, the Parties have duly executed this Agreement as of the
dates set forth below their respective signatures below.

 



    Medgenics, Inc.         By:             Print Name:             Title:      
        Date:                   SCOTT APPLEBAUM                    Date:  

  





A-5

